DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 22, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Response to Amendment
Claims 1, 8 and 15 have been amended changing the scope and contents of the claim. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 (and similarly claims 8 and 15) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 15 (and by dependency claims 2-7, 9-14, and 16-120 respectively) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 now recite the limitation "each annotation other than the one annotated structure" present indefiniteness to the claims as a whole.  For example, in each of these claims, the phrase “each digital image associated with the plurality of digital images comprises only one annotated structure out of a plurality of structures included in each digital image” contradicts with the phrase "each annotation other than the one annotated structure", which implies additional annotation(s) exist in said each of digital image.  For the record, the limitation “program instructions to apply a predictive algorithm to each digital image that determines a predicted probability of each annotation other than the one annotated structure in each digital image” will be interpreted as determining a probability of each annotation within the digital images and synthesizing them (in light of Figure 2, where the distributed annotations are combined into the centralized annotation (of the annotations vs the background)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-11 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2020/0380675 to Golden et al. (hereinafter Golden).
Regarding independent claim 1, Golden discloses a method for automatically training and applying automatic segmentation in digital image processing (paragraph 0108, “FIG. 3 is a diagram 300 that visualizes an overview of a pipeline used to detect and segment lesions for a lung scan. This process uses a proposal network to suggest lesions candidates (i.e., annotated structures), optimizing for high sensitivity;” paragraph 0113, “Each of the methods of generating lesion proposals, classifying the proposals, and segmenting the lesions are all deep learning methods, and each utilizes its own training database with particular specifications. After the models are trained, they can be used for inference on new data. After inference is complete, and the lesion(s) are detected, co-registration is invoked if multiple scans for the same patient have been uploaded.”), the method comprising:
in response to receiving a plurality of digital images wherein each digital image associated with the plurality of digital images comprises only one annotated structure out of a plurality of structures included in each digital image (per paragraph 0108,  the lesion candidates are read as the annotated structures; further, a lung scan or a liver scan represents each digital image corresponding to a series of digital images i.e., a series of scans; paragraph 0111, “lesion candidates are determined at 406”… “for each lesion candidate, if the classification determined at 410 to be negative, it is not considered any further at 412. If the classification is positive, the lesion is segmented at 414”), applying a predictive algorithm to each digital image that determines a predicted probability of each annotation other than the one annotated structure in each digital image (paragraph 0129, “inference is the process of utilizing a trained model for prediction on new data;” paragraph 0133, “For a given image, a segmentation model generates probabilities for each pixel during the forward pass at 812, which results in a set of probability maps with values ranging from 0 to 1. The probabilities correspond to whether each pixel is part of a possible cancerous anatomical structure.” i.e., possible cancerous anatomical structure is annotated structure as claimed), determines a predicted background for each digital image (paragraph 0133, “The probability maps are transformed into a label mask, wherein all pixels with a probability above 0.5 are set to “potentially cancerous” and all pixels with a probability below 0.5 are set to background at 814.” In effect, probabilities are statistical predictions), and merges the predicted probability of each annotation with the predicted background in each digital image (paragraph 0137, “Once the label mask has been created, to ease viewing, user interaction, and database storage, the mask may be converted to a spline contour for each axial slice”); and
in response to applying the predictive algorithm, using the received plurality of digital images to train and apply an application for automatically segmenting unlabeled digital images (paragraph 0147, “the most effective combination involves combining the predictions from a model trained with a modified loss function and one trained with a classic pixel-wise binary cross-entropy. However, other means of ensembling predictions could include but are not limited to combining the results of 2D FCNs trained on each of axial, coronal, and sagittal slices of the volumetric data and ensembling different model architectures, including combinations of 2D and 3D models”).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Golden further discloses further comprising: presenting a user interface and prompting a user to annotate a digital image associated with the plurality of digital images using the user interface (paragraph 0091, “FIG. 52 is a screenshot of a user interface that is used to capture LI-RADS features, which allows users to input each feature manually or to select a score from a score table, according to one non-limiting illustrated implementation.”).
Regarding dependent claim 3, the rejection of claim 2 is incorporated herein. Additionally, Golden further discloses wherein presenting the user interface and prompting the user further comprises: for a digital image with a number of structures of interest for annotating (“a number” can be one or more), presenting the same number of different digital images to the user on the user interface and prompting the user to annotate one different structure in each of the different digital images (paragraph 0091, “FIG. 52 is a screenshot of a user interface that is used to capture LI-RADS features, which allows users to input each feature manually;” inputting features manually is read as annotating the structures; as different images are presented, it is inherent the annotations would be different for different structures).
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein. Additionally, Golden further discloses wherein applying the application for automatically segmenting the unlabeled digital images further comprises: applying a machine learning computer vision algorithm (paragraph 0113, “Each of the methods of generating lesion proposals, classifying the proposals, and segmenting the lesions are all deep learning methods, and each utilizes its own training database with particular specifications.”  The deep learning methods for generating lesion proposals are from raw medical image scans i.e., unlabeled digital images) and the received plurality of digital images to the unlabeled digital images to segment the unlabeled digital images (paragraph 0129, “inference is the process of utilizing a trained model for prediction on new data;” paragraph 0133, “For a given image, a segmentation model generates probabilities for each pixel during the forward pass at 812, which results in a set of probability maps with values ranging from 0 to 1.” The inference algorithm in Golden utilizes trained model to segment new image scan(s)).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Golden further discloses wherein the plurality of digital images comprises digital X-ray images (Figure 6, element 604, “Raw CT scans or MR images;” CT scans are a series of X-ray images from different angles around the body).
Regarding independent claim 8, the rejection of claim 1 applies directly. Additionally, Golden further discloses a computer system for automatically training and applying automatic segmentation in digital image processing (paragraph 0023, “A machine learning system may be summarized as including at least one non-transitory processor-readable storage medium that stores at least one of processor-executable instructions or data;”… “trains a fully convolutional neural network (CNN) model to: classify if the entire input anatomical structure contains a lesion candidate”), comprising:
one or more processors (paragraph 0023, “at least one processor communicably coupled to the at least one non-transitory processor-readable storage medium, in operation the at least one processor”), one or more computer-readable memories (paragraph 0023, “at least one non-transitory processor-readable storage medium that stores at least one of processor-executable instructions or data”), one or more computer-readable tangible storage devices (paragraph 0023, “at least one processor communicably coupled to the at least one non-transitory processor-readable storage medium, in operation the at least one processor”), and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method (paragraph 0023, “A machine learning system may be summarized as including at least one non-transitory processor-readable storage medium that stores at least one of processor-executable instructions or data; and at least one processor communicably coupled to the at least one non-transitory processor-readable storage medium, in operation the at least one processor”).
Regarding dependent claim 9, the rejection of claim 8 is incorporated herein. Additionally, the rejection of claim 2 applies directly. 
Regarding dependent claim 10, the rejection of claim 9 is incorporated herein. Additionally, the rejection of claim 3 applies directly. 
Regarding dependent claim 11, the rejection of claim 8 is incorporated herein. Additionally, the rejection of claim 4 applies directly. 
Regarding dependent claim 12, the rejection of claim 8 is incorporated herein. Additionally, the rejection of claim 5 applies directly. 
Regarding independent claim 15, the rejection of claim 1 applies directly. Additionally, Golden further discloses a computer program product for automatically training and applying automatic segmentation in digital image processing (abstract, “This disclosure describes an automated end-to-end pipeline for accurate lesion detection and segmentation;” paragraph 0023, “A machine learning system may be summarized as including at least one non-transitory  processor-readable storage medium that stores at least one of processor-executable instructions or data;”… “trains a fully convolutional neural network (CNN) model to: classify if the entire input anatomical structure contains a lesion candidate”), comprising:
one or more tangible computer-readable storage devices and program instructions stored on at least one of the one or more tangible computer-readable storage devices (paragraph 0023, “A machine learning system may be summarized as including at least one non-transitory  processor-readable storage medium that stores at least one of processor-executable instructions or data; and at least one processor communicably coupled to the at least one non-transitory  processor-readable storage medium, in operation the at least one processor”).
Regarding dependent claim 16, the rejection of claim 15 is incorporated herein. Additionally, the rejection of claim 2 applies directly.
Regarding dependent claim 17, the rejection of claim 16 is incorporated herein. Additionally, the rejection of claim 3 applies directly. 
Regarding dependent claim 18, the rejection of claim 15 is incorporated herein. Additionally, the rejection of claim 4 applies directly. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Golden as applied to claims 1, 8 and 15 respectively above, and further in view of over U.S. Publication No. 2019/0251694 to Han et al. (hereinafter Han).
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein. Additionally, Golden in the combination as a whole fails to explicitly disclose wherein automatically segmenting the unlabeled digital images further comprises: automatically identifying anatomical structures within an unlabeled digital X-ray image.
However, Han in the combination further discloses wherein automatically segmenting the unlabeled digital images further comprises: automatically identifying anatomical structures within an unlabeled digital X-ray image (paragraph 0040, “In an example, the image data 160 may include one or more… X-ray images;” Figure 6, element 630, “obtain subject image for segmentation processing” and element 640, “identify structure(s) in subject image using deep learning segmentation model;” paragraph 0103, “to identify one or more structures in the subject image using the deep learning segmentation model (operation 640). For instance, the deep learning segmentation model may produce an identification of a classification, structure, feature, or other identification of pixel or voxels”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Han in order to enhance image segmentation with the integration of deep learning (abstract).
Regarding dependent claim 13, the rejection of claim 8 is incorporated herein. Additionally, the rejection of claim 6 applies directly. 
Regarding dependent claim 19, the rejection of claim 15 is incorporated herein. Additionally, the rejection of claim 6 applies directly. 

Allowable Subject Matter
Claims 7, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior arts of record teach methods of segmenting unlabeled images using a variety of techniques. However, none of them alone or in any combination teaches a group of segmentation techniques “wherein the application for automatically segmenting unlabeled digital images includes one or more image segmentation techniques selected from a group comprising at least one of atlas-based segmentation, shape-based segmentation, image-based segmentation, interactive segmentation, and subjective surface segmentation” as recited.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Publication No. 2016/0119388 to Sitrick et al. discloses methods for collaboration among a plurality of users and computing appliances
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668